FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,204,180 by Narayanan et al, hereinafter Narayanan.

	Regarding claims 1 and 16, Narayanan discloses:
a system (Fig. 1) comprising:
a processor (col. 2, line 53 – col. 4, line 3; Fig. 5; col. 5, line 24 – col. 6, line 3); and 
a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations (Fig. 5; col. 5, line 24 – col. 6, line 3) comprising

and
a computer storage medium having computer-executable instructions stored thereon that (Fig. 1; col. 2, line 53 – col. 4, line 3), when executed by a processor, cause the processor to perform operations (Fig. 5; col. 5, line 24 – col. 6, line 3) comprising:

receiving a call associated with a customer (col. 2, lines 55-59; col. 5, lines 25-26), 
routing the call to an agent device (i.e. agent or ACD agent) (col. 2, line 66 - col. 3, line 27; col. 5, lines 27-46), 
detecting, during the call, an impending disclosure of sensitive personal information of the customer (col. 1, lines 42-54; col. 3, line 49 – col. 4, line 3; col. 4, lines 29-43; col. 5, line 33 – col. 6, line 7),
generating, during the disclosure of the sensitive personal information during the call, sensitive data that corresponds to the sensitive personal information (col. 1, lines 42-54; col. 4, lines 21-33; col. 5, lines 52-63), 
wherein the sensitive data is generated based on sensitive audio of the call (col. 4, lines 21-23 and lines 29-32; col. 5, lines 52-60), 
providing, during the disclosure of the sensitive personal information during the call, modified audio to the agent device, wherein the modified audio includes nonsensitive audio of the call that, omits the sensitive audio (col. 3, line 64 – col. 4, line 3; col. 4,lines 21-28 and lines 38-39; col. 4, line 55 – col. 5, line 7; col. 5, line 52 – col. 6, line 1), and 
providing, during the call the sensitive data to a call handling application that is in communication with the agent device (col. 1, lines 42-54; col. 4, lines 21-43; col. 5, line 61 – col. 6, line 3).
Regarding claim 6, Narayanan discloses a method comprising: receiving, at a computing device (Fig. 1) comprising a processor (col. 2, line 53 – col. 4, line 3; Fig. 5; col. 5, line 24 – col. 6, line 3), a call associated with a customer (col. 2, lines 55-59; col. 5, lines 25-26); routing, by the computing device, the call to an agent device (i.e. agent or ACD agent) (col. 2, line 66 - col. 3, line 27; col. 5, lines 27-46); detecting, by the computing device and during the call, an impending disclosure of sensitive personal information of the customer (col. 1, lines 42-54; col. 3, line 49 – col. 4, line 3; col. 4, lines 29-43; col. 5, line 33 – col. 6, line 7); generating, by the computing device and during the disclosure of the sensitive personal information during the call, sensitive data that corresponds to the sensitive personal information, wherein the sensitive data is generated based on sensitive audio of the call (col. 1, lines 42-54; col. 4, lines 21-33; col. 5, lines 52-63); providing, by the computing device and during the disclosure of the sensitive personal information during the call, modified audio to the agent device, wherein the modified audio includes nonsensitive audio of the call that omits the sensitive audio (col. 3, line 64 – col. 4, line 3; col. 4,lines 21-28 and lines 38-39; col. 4, line 55 – col. 5, line 7; col. 5, line 52 – col. 6, line 1); and providing, by the computing device, the sensitive data to a call handling application that is in communication with the computing device and with the agent device (col. 3, line 64 – col. 4, line 3; col. 4,lines 21-28 and lines 38-39; col. 4, line 55 – col. 5, line 7; col. 5, line 52 – col. 6, line 1).
	Regarding claims 2, 7, 9, and 17, wherein Narayanan discloses detecting the impending disclosure of the sensitive personal information of the customer comprises receiving, from the agent device, a sensitive personal information event alert, wherein the sensitive personal information event alert indicates that the sensitive personal information is about to be disclosed (col. 3, line 50 – col. 4, line 3; col. 4, line 55 – col. 5, line 7; col. 5, line 52 – col. 6, line 3).
Regarding claim 3, 8, and 18, wherein Narayanan discloses the agent device generates the sensitive personal information event alert in response to detecting a selection, at the agent device, of a field for entry of the sensitive personal information (col. 3, line 50 – col. 4, line 3; col. 4, line 55 – col. 5, line 7; col. 5, line 52 – col. 6, line 3).
Regarding claims 4, 12, and 19, wherein Narayanan discloses the modified audio includes substitute audio that replaces the sensitive audio during the disclosure of the sensitive personal information during the call, whereby the sensitive audio is not provided to the agent device (col. 3, line 64 – col. 4, line 3; col. 4,lines 21-28 and lines 38-39; col. 4, line 55 – col. 5, line 7; col. 5, line 52 – col. 6, line 1), and whereby the nonsensitive audio and the substitute audio are provided to the agent device during the disclosure of the sensitive personal information during the call (col. 3, line 64 – col. 4, line 3; col. 4,lines 21-28 and lines 38-39; col. 4, line 55 – col. 5, line 7; col. 5, line 52 – col. 6, line 1).
Regarding claims 5, 14, and 20, wherein Narayanan discloses detecting the impending disclosure of the sensitive personal information of the customer comprises: performing, on call audio associated with the call, speech recognition to transcribe spoken words associated with the call (col. 1, lines 42-54; col. 4, lines 21-43; col. 5, line 61 – col. 6, line 3); and detecting, via analysis of the spoken words, the impending disclosure of the sensitive personal information (col. 1, lines 42-54; col. 4, lines 21-43; col. 5, line 61 – col. 6, line 3).
Regarding claim 10, the method of claim 6, wherein Narayanan further comprising: assigning, to the call, a call identifier, wherein the agent device registers the call with the computing device using the call identifier, and wherein the call identifier is used to route audio associated with the call to the agent device (col. 2, line 66 – col. 3, line 9; col. 5, lines 24-46).
Regarding claim 11, the method of claim 10, wherein Narayanan further comprising: providing, by the computing device, the call identifier to the call handling application, wherein the call identifier is included in the sensitive data, and wherein the call handling application uses the call identifier to correlate the sensitive data to nonsensitive data obtained from the agent device (col. 2, line 66 – col. 3, line 9; col. 4, lines 29-60; col. 5, line 24 – col. 6, line 3).
Regarding claim 13, the method of claim 6, wherein Narayanan further comprising: removing, from the call, identifying information associated with the customer (col. 3, line 64 – col. 4, line 3; col. 4,lines 21-28 and lines 38-39; col. 4, line 55 – col. 5, line 7; col. 5, line 52 – col. 6, line 1); and assigning, to the call, a call identifier, wherein the agent device registers the call with the computing device using the call identifier (col. 2, line 66 – col. 3, line 9; col. 4, lines 29-60; col. 5, line 24 – col. 6, line 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan as applied to claim 6 above, and further in view of U.S. Patent No. 10,728,384 by Channakeshava et al, hereinafter Channakeshava.

Regarding claim 15, the method of claim 6, Narayanan does not disclose further comprising:
generating, by the computing device, a report, wherein the report indicates a number of calls received at the computing device, the calls comprising the call; a number of times among the calls that sensitive information has been shared during the calls; and a number of times that removal of the sensitive information has been overridden by agent devices comprising the agent device.
The prior art of Channakeshava discloses a method comprising: receiving, at a computing device comprising a processor (Figures 1 and 2; col. 3, lines 20-40; col. 8, lines 9-59), a call associated with a customer (col. 1, lines 1-19); routing, by the computing device, the call to an agent device (i.e. agent interface module; Fig. 2, 221) (col. 4, lines 50-60; col. 8, lines 9-39); detecting, by the computing device and during the call, an impending disclosure of sensitive personal information of the customer (i.e. credit card information) (col. 6, line 18 – col. 7, line 49); generating, by the computing device, sensitive data (i.e. sensitive data; Fig. 1, 193) that corresponds to the sensitive personal information, wherein the sensitive data is generated based on sensitive audio of the call (col. 10, lines 1-31); providing, by the computing device, modified audio to the agent device, wherein the modified audio includes nonsensitive audio of the call, and wherein the modified audio omits the sensitive audio (col. 13, line 65 – col. 14, line 6; col. 14, lines 37-47); and providing, by the computing device, the sensitive data to a call handling application that is in communication with the computing device and with the agent device (col. 10, lines 1-31; col. 10, line 56 – col. 11, line 3).

Channakeshava further comprising:
generating, by the computing device, a report, wherein the report indicates a number of calls received at the computing device, the calls comprising the call; a number of times among the calls that sensitive information has been shared during the calls; and a number of times that removal of the sensitive information has been overridden by agent devices comprising the agent device (col. 13, lines 9-64).
	Again, the prior art of Channakeshava tries to solve the same issue as the instant application by protecting secure information of an incoming caller or customer.  The generation of reports to monitor the use of disclosing sensitive information and removing sensitive information is taught by Channakeshava.  Therefore, it would be obvious to modify the prior art of Narayanan before the filing date of the invention by to incorporate generating reports of calls by Channakeshava in order to be aware of performance metrics related to how many times sensitive information is being shared on calls and the removal of the sensitive information during calls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653